Citation Nr: 0701518	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  02-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for bipolar disorder.

2. Entitlement to an initial, compensable rating for 
hemorrhoids.

3. Entitlement to an initial, compensable rating for acne 
rosacea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to November 
2000.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision in which the RO, 
inter alia, granted service connection and assigned an 
initial 0 percent (noncompensable) rating, each, for acne 
rosacea and for hemorrhoids; as well as granted service 
connection and assigned an initial 10 percent rating for 
bipolar disorder; each effective December 1, 2000.  The 
veteran filed a notice of disagreement (NOD) with the 
assigned ratings in November 2001, the RO issued a statement 
of the case (SOC) in August 2002, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2002.

In August 2006, the veteran and his spouse testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the San Antonio satellite office of the Houston RO; a 
transcript of that hearing is of record.  During the hearing, 
and in a contemporaneously filed statement in support of 
claim (via a VA Form 21-4138), the veteran withdrew his 
appeal from ten other issues decided by the RO in the 
November 2001 rating decision.  As the withdrawn issues are 
no longer before the Board (see 38 C.F.R. § 20.204 (2006)), 
the appeal is limited to the three issues addressed above, 
and as reflected on the title page of this decision.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Since the December 1, 2000 effective date of the grant of 
service connection, the veteran has had mild and transient 
symptoms of bipolar disorder-to include some depression and 
sleep impairment-that have been controlled with medication, 
but no memory loss, panic attacks, or suspiciousness.

3.  Since the December 1, 2000 effective date of the grant of 
service connection, the veteran's hemorrhoids have been mild 
and asymptomatic; there have been no large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue, 
frequent recurrences, persistent bleeding and with secondary 
anemia, or fissures.

4.  Prior to August 30, 2002, the veteran's acne rosacea did 
not cause exfoliation, exudation, or itching and he did not 
have associated scars; since that date, he has not had deep 
acne or scars, or any of the characteristics of 
disfigurement.


CONCLUSIONS OF LAW

1. The criteria for a rating for bipolar disorder in excess 
of 10 percent have not been met at any point since the 
December 1, 2000 effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9432 (2006).

2. The criteria for an compensable rating for hemorrhoids 
have not been met at any point since the December 1, 2000 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7336 (2006).

3. The criteria for a compensable rating for acne rosacea 
have not been met at any point since the December 1, 2000 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 
4.118, Diagnostic Codes 7800 through 7805 (2001 and 2006), 
7806 (2001), 7828 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

March 2001 pre-rating and October 2004 post-rating RO letters 
collectively notified the veteran and his representative of 
VA's responsibilities to notify and assist him with his 
claims, and provided notice of what was needed to establish 
entitlement to a higher rating (evidence showing that the 
condition had worsened).  After each letter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
The October 2004 letter further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the October 2004 RO letter requested that 
the veteran furnish any pertinent evidence that he had in his 
possession.  Thus, the Board finds that these letters 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by a claimant; and (4) a request by VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all four content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
before and after the November 2001 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated below, the 
veteran has been afforded several opportunities to present 
information and evidence pertinent to the claims for higher 
ratings.  As a result of RO development, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's most recent October 
2004 notice letter-which, as indicated above, substantially 
completed VA's notice requirements-and additional 
opportunity to provide information and/or evidence pertinent 
to the claim under consideration, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
March  2006 (as reflected in the supplemental SOC (SSOC)).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
cf. 38 C.F.R. § 20.1102.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board notes that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that VA must provide information regarding the effective 
date that may be assigned, and such notice was provided in a 
March 2006 letter, which also provided additional information 
regarding disability ratings.  The Board points out that any 
error in the timing of the required notice is harmless.  Id.  
As the Board's decision herein denies all of the claims for 
higher initial ratings, no rating or effective date is being, 
or is to be,  assigned; hence, there is no possibility of 
prejudice to the veteran with respect to the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available post-service VA and private medical records through 
2006.  In addition, the veteran was afforded comprehensive 
VA-authorized and VA examinations in connection with all 
three claims in August and September 2001 and again in May 
2005; the reports of those examinations are of record.  The 
transcript of the veteran and his wife's August 2006 Board 
hearing testimony also is of record.  The record also 
presents no basis for further development to obtain any 
outstanding records or to create any additional evidence to 
be considered in connection with any matter currently under 
consideration.

The Board points out that, during the hearing, the veteran's 
representative indicated that he would submit additional 
evidence (including evidence of recent hospitalization) that 
would show that the veteran's bipolar disorder had recently 
increased, and that a new VA examination as to the severity 
of this disability was therefore warranted.  See transcript, 
p. 13.  According to the representative, the additional 
evidence to be submitted included treatment records of the 
veteran's private psychiatrist, Dr. Rayasam (which the RO had 
made an unsuccessful attempt to obtain, after receiving the 
veteran's authorization, from the doctor).  See transcript, 
pp. 8, 13.  The undersigned agreed to hold the record open 
for 30 days for submission of this evidence; however, to 
date, no additional evidence has been  received.  As such, 
the basis for the additional psychiatric examination 
requested also has not been presented. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The rating schedule authorizes the assignment of a 
noncompensable rating in every instance in which the rating 
schedule does not provide such a rating and the requirement 
for a compensable rating are not met.  38 C.F.R. § 4.31.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between a 
claim for increase for already service-connected disability, 
and an appeal involving a veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  

A.  Bipolar Disorder

Although the RO assigned the initial 10 percent rating for 
bipolar disorder under Diagnostic Code 9432, the actual 
criteria for rating the veteran's disability is set forth in 
a General Rating Formula for evaluating psychiatric 
disabilities other than eating disorders.  See 38 C.F.R. 
§ 4.130.

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned for occupational and social impairment due to 
mild and transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during significant 
stress or with symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); and 
inability to establish and maintain effective relationships.  

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that the symptoms of 
the veteran's bipolar disorder have more nearly approximated 
the criteria for the 10 percent rating since the December 
2001 effective date of the grant of service connection.

The veteran suffered a nervous breakdown during service in 
July 2000 and was treated at the Padre Behavioral Hospital at 
that time.  

On September 2001 VA-authorized psychiatric examination, the 
examiner noted the July 2000 nervous breakdown, but stated 
that the veteran able to manage and recover and continued to 
show improvement.  The examiner also noted that the veteran's 
ability to cope at work or in a work-like setting appeared 
fair, even though he sometimes got easily distracted when 
alcohol or depressive episodes occur.  These findings 
indicate that the veteran has occupational and social 
impairment due to mild and transient symptoms that decrease 
his work efficiency and ability to perform occupational tasks 
only during periods of significant stress, such as his July 
2000 nervous breakdown.  In addition, while the examiner 
noted that the veteran had a depressed mood with an affect 
reflecting this mood, and low motivation, low self esteem, 
sense of blues, occasional spontaneous dependency, he did not 
manifest many of the symptoms in the 30 percent criteria.  
There was no evidence of even mild memory loss-immediate 
memory loss was grossly intact as reflected by the veteran's 
ability to recall 5 out of 5 in five minutes, and remote 
memory was grossly intact as the veteran's ability to recall 
past events was appropriate and chronological.  There was 
also no evidence of chronic sleep impairment although the 
veteran demonstrated erratic sleep patters including initial 
and middle insomnia.  Moreover, there was also no evidence of 
panic attacks, as the examination report indicated that there 
was no evidence of impulse dyscontrol.  In addition, there 
was no evidence of suspiciousness, as the veteran's attitude 
toward the examiner was generally cooperative and interactive 
with good eye contact during the interview, and thought 
content was free of any delusions or paranoid symptoms.  
Further, anxiety was not mentioned in the examination report, 
and there was also no evidence of unusual preoccupations, 
obsessions, or phobic symptomatology.  

Other symptomatology was essentially normal, as the veteran's 
psychomotor activity was cooperative and appropriate, thought 
processes were without loose associations, flight of ideas, 
or racing thoughts, appropriate processing, there was no 
suicidal or homicidal ideation, the veteran was fully alert 
and oriented, concentration was fair, abstract thinking was 
fair, fund of information and intelligence were average in 
range, and judgment and insight were fair.  

Finally, the examiner assigned a Global Assessment of 
Functioning (GAF) score was 65, which is indicative of some 
mild symptoms (e.g. a depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, and 
having some meaningful interpersonal relationships.  See 
Fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).
 
The May 2005 VA mental disorders examination report similarly 
reflects symptoms that more nearly approximate the criteria 
for the 10 percent criteria.  At that time, the examiner 
noted that the severity of the veteran's psychiatric disorder 
appeared to be mild, with the veteran able to work full time 
and maintain a full time job with stable symptoms and without 
any hospitalizations subsequent to July 2000 since being 
started on medication.  The examiner also noted that the 
veteran's time lost from work consisted of days taken to 
attend psychiatric appointments, and that his social 
impairment appeared to be lessening and socialization was 
improving as evidenced by the family activities in which the 
veteran participated.  Thus, the veteran's psychiatric 
condition in May 2005 again was one of occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occasional 
tasks only during periods of significant stress and these 
symptoms were being controlled with medication.  Again, there 
were few, if any, of the symptoms included among the criteria 
for the next higher 30 percent rating.  There was no memory 
loss, panic attacks, suspiciousness or anxiety.  In addition, 
there was now no depression.  Moreover, although prior 
chronic sleep impairment was noted, the examiner stated that 
the veteran reported that medication was helping him sleep 
and he was now sleeping well.  In addition, thought processes 
were normal, there were no delusions or hallucination, 
inappropriate behavior, suicidal or homicidal thoughts, 
ideations, or plans, personal hygiene was unimpaired, the 
veteran was completely oriented, there were no obsessive or 
ritualistic behavior, and speech was mildly reduced in rate 
but with normal flow and not pressured.  The assigned GAF of 
68 was slightly better than it had been in September 2001 
(but, as score also in the range from 61 to 79, also 
indicative of the same level of impairment, per the DSM-IV).

The Board also notes that there is no other medical evidence 
dated during the  period between the September 2001 VA-
authorized examination and the May 2005 VA examination that 
indicates that the veteran's symptomatology was significantly 
different than as reflected in the examination reports 
addressed above.  For example, a July 2003 Naval Hospital 
Mental Health clinic note indicates that the veteran was 
stable on medication and feeling fine; an October 2003 South 
Texas Psychiatric Associates examination contained mostly 
normal or fair findings with a depressed and anxious mood; 
and a November 2004 Medical Arts Clinic noted that the 
bipolar disorder had worsened but that the veteran was able 
to work and does his job well.

Thus, the overall medical evidence reflects a level of 
impairment most consistent with the criteria for the 10 
percent rating.  As the Board finds that the record presents 
no basis for assignment of more than the current 10 percent 
rating at any point since the December 1, 2000 effective date 
of the grant of service connection for bipolar disorder, 
there is no basis for staged rating of the disability, 
pursuant to Fenderson., and the claim for a higher rating 
must be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is assignment of any higher 
rating, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Hemorrhoids

The RO has assigned an initial noncompensable rating for the 
veteran's hemorrhoids under DC 7336, pursuant to which 
internal or external hemorrhoids are evaluated. Under this 
code, a noncompensable rating is assignable for mild or 
moderate hemorrhoids.  A 10 percent rating is assignable for 
large or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is assigned for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  See 38 
C.F.R. § 4.114.

There is no evidence of any of the symptoms warranting a 
compensable rating for the veteran's hemorrhoids.  On the 
August 2001 VA-authorized examination, the veteran denied any 
current symptoms of from his hemorrhoids, and noted 
occasional blood in his stool, typically once per month.  The 
rectal examination showed no fissures, fecal leakage, or 
evidence of hemorrhoids, and there was normal sphincter tone 
and normal rectal wall palpation.  Similarly, on May 2005 VA 
examination, there was no hematemesis or melena, no anemia, 
no bleeding or thrombosis of hemorrhoids, and on examination 
there was one hemorrhoid that was 1 x 1 cm. in size with no 
evidence of bleeding.  The examiner hemorrhoids were 
described as asymptomatic.  There were similar findings in 
between the August 2001 VA-authorized examination and the May 
2005 VA examination; for example, as regards the veteran's 
hemorrhoids, the November 2004 Medical Arts Clinic note 
indicated that he was doing well.

Thus, the evidence reflects that the veteran's hemorrhoids 
have been mild and asymptomatic during the entire period in 
question.  As there is no basis for assignment of even the 
minimal compensable rating at any time since the December 1, 
2001 effective date of the grant of service connection, there 
is no basis for staged rating, pursuant to Fenderson, and the 
claim for a higher rating must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of a higher rating for hemorrhoids, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Acne Rosacea

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, to include scars, as set forth in 38 
C.F.R. § 4.118, DCs 7800-7833.  See 67 Fed. Reg. 49596-49599 
(July 31, 2002).  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claims only under the former 
criteria for any period prior to the effective date of the 
new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

As the RO has considered both the former and revised 
applicable criteria for rating the veteran's acne, and 
furnished him notice of the revised criteria (as reflected in 
the August 2002 SOC and the March 2006 SSOC), there is no due 
process bar to the Board also considering the former and 
revised applicable criteria.  Considering the claim in light 
if all pertinent criteria (as appropriate), the Board finds 
that the record does not support the assignment of any higher 
rating.

Prior to the regulatory change, the veteran's acne rosacea, 
which was on the bridge of his nose and his cheeks, was rated 
noncompensable by analogy under DC 7806, applicable to 
eczema.  38 C.F.R. § 4.20.  Under DC 7806, eczema with 
slight, if any, exfoliation, exudation or itching if on a 
nonexposed surface or small area warrants a noncompensable 
evaluation, and eczema with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating. A 30 percent rating requires 
constant exudation or itching, extensive lesions, or marked 
disfigurement. A 50 percent rating requires ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  

The evidence reflects that veteran is not entitled to a 
compensable rating under former DC 7806.  At the August 2001 
VA-authorized examination, the veteran denied excoriation, 
bleeding, or pain and the rosacea appeared to be under good 
control with Noritate.  On examination, there was an 
erythematous rash in a malar distribution over the bridge of 
the veteran's nose and cheeks.  There were some very small, 
raised areas, without any discharge or bleeding.  Thus, since 
there was no exfoliation, exudation, or itching of the 
veteran's rash prior to the August 2002 regulatory changes, 
he is not entitled to a rating higher than the noncompensable 
one he is receiving for his acne rosacea.  Nor is the veteran 
entitled to a higher rating under any other potentially 
applicable diagnostic code of the former criteria applicable 
to disabilities of the skin.  He did not have a moderate 
disfiguring scar of the head, face, or neck warranting a 10 
percent rating under former DC 7800, or a scar that could 
warrant a higher rating under former DCs 7801 through 7805.

The revised criteria include a diagnostic code specifically 
applicable to acne, DC 7828, under which the veteran's acne 
rosacea is currently rated noncompensable.  Under DC 7828 (as 
in effect since August 30, 2002), superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent warrants a noncompensable rating; deep acne (deep 
inflamed nodules and pus- filled cysts) affecting less than 
40 percent of the face and neck, or deep acne other than on 
the face and neck warrants a 10 percent rating; and deep acne 
affecting 40 percent or more of the face and neck warrants a 
30 percent rating.  The evidence reflects that the veteran is 
also not entitled to a compensable rating under revised DC 
7828.  On May 2005 VA examination, the veteran indicated that 
his acne rosacea was asymptomatic as it did not cause any 
pain, burning, or itching.  The only symptom that the veteran 
noted was that his face is extremely red, particularly in the 
summer.  On examination, the skin was negative for 
abnormalities other than a blush of face, nose and chin 
without any dilated capillaries.  Thus, the veteran is not 
entitled to a compensable rating because there is no deep 
acne as described in DC 7828 and no symptoms other than 
redness.  In addition, the veteran is not entitled to a 
compensable rating under any other potentially applicable 
diagnostic cod of the revised criteria.  Under the revised DC 
7828, acne may also be rated as disfigurement of the head, 
face, or neck under revised DC 7800 or scars (revised DCs 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  However, the pertinent evidence, to 
include the report of the May 2005 VA examination, does not 
show any of the eight characteristics of disfigurement 
warranting a higher rating under revised DC 7800, as the 
veteran did not have scars, hypo or hyper-pigmented skin, 
abnormal skin texture, underlying soft tissue missing, or 
indurated and inflexible skin in an area exceeding six square 
inches.  The Board notes that, although the examiner noted 
that the veteran's skin was "blush," this does not 
constitute evidence of hyperpigmentation, i.e., abnormally 
increased pigmentation; in any event, there is no evidence 
that the acne rosacea of the face, nose, and chin was greater 
than 6 square inches.  There also is no evidence of scars 
warranting a higher rating under revised DCs 7801 through 
7805.  Hence, assignment of a noncompensable rating is 
warranted.  See 38 C.F.R. § 4.31.

For all the foregoing reasons, the Board finds that a 
compensable rating for acne rosacea is not warranted under 
any pertinent provision of the former or revised applicable 
rating criteria at any point since the December 1, 2000 
effective date of the grant of service connection.  As such, 
there is no basis for staged rating, pursuant to Fenderson, 
and the claim for a higher rating must be denied.  In 
reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  All disabilities

The above determinations are based upon consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since December 1, 2000, the veteran's bipolar disorder, 
hemorrhoids, or acne rosacea has presented so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (cited in the 
August 2002 SOC and the September 2005 and March 2006 SSOCs).  
None of the disabilities has been shown to markedly interfere 
with employment (i.e., beyond that contemplated in each 
assigned rating); in fact, as indicated above, a November 
2004 private treatment record includes a notation that the 
veteran is able to work and does his job well.  Further, none 
of the disabilities is shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
Board finds that the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial rating in excess of 10 percent for bipolar 
disorder is denied.

An initial, compensable rating for hemorrhoids is denied.

An initial, compensable rating for acne rosacea is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


